TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00147-CV


Angel Nuyen, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 248,916-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


O R D E R


PER CURIAM

	Appellant Angel Nuyen filed her notice of appeal on March 8, 2012.  The appellate
record was complete on April 12, 2012, making appellant's brief due May 2, 2012.  On April 19,
counsel for appellant filed a motion for extension of time to file appellant's brief, requesting a thirty-day extension.
	Recent amendments to the rules of judicial administration accelerate the final
disposition of appeals from suits for termination of parental rights.  See Tex. R. Jud. Admin. 6.2(a),
available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days
for court's final disposition).  The accelerated schedule constrains this Court's leeway in granting
extensions.  In this instance, we will grant appellant a fifteen-day extension and order counsel to file
appellant's brief no later than May 17, 2012.  If the brief is not filed by that date, counsel may be
required to show cause why he should not be held in contempt of court.
	It is ordered April 25, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose